internal_revenue_service department of the treasury number release date index number 368-dollar_figure washington dc person to contact telephone number refer reply to cc corp 6-plr-116619-00 date date legend distributing controlled company name company name controlled affiliate corp unrelated corp unrelated corp transaction affiliate corp agreement shareholder a shareholder b shareholder c shareholder d plr-116619-00 shareholder e shareholder f shareholder g shareholder h shareholder i business a product a business b the first business b shareholders agreement the second business b shareholders agreement state a decade date date date date date plr-116619-00 date date date date date date date date date date dollar_figurea dollar_figureb dollar_figurec a b c d e f g h i plr-116619-00 j a b c d e f g h i this is in response to your authorized representative’s letter dated date requesting rulings under sec_351 and sec_355 of the internal_revenue_code the code with respect to a proposed series of transactions additional information was received in subsequent letters and facsimiles the material information submitted is summarized below certain of the proposed or contemplated actions in the letter_ruling request have since occurred or been consummated however to avoid confusion the tense of any such statements and representations have not been changed herein the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the factual information representations and other data may be required as part of the audit process distributing in general distributing was incorporated in state a on date distributing files its federal_income_tax return on a calendar_year basis using the accrual_method of accounting distributing made a subchapter_s_election effective date plr-116619-00 distributing has one class of stock with a total of a shares outstanding the stock is voting common_stock having no dividend or liquidation preferences or limitations there are no other_securities or other outstanding interests in the nature of bonds debentures notes warrants options puts etc that could be considered a stock interest in distributing the stock of distributing is owned as follows shareholder number of shares percent a b c d e f g h i totals b c c c c d e c c a a b b b b c d b b shareholders a and b are husband and wife shareholders c d and e are the daughters of shareholders a and b shareholders f and g were formerly husband and wife but are now divorced shareholders h and i are the son and daughter respectively of shareholders f and g distributing is engaged in the operation of two distinct businesses which are business a and business b distributing has been engaged in both business a and business b for more than fifteen years business a has employed more than full-time employees at all times during each of the past five years business b has employed more than full-time employees at all times during each of the past five years financial information has been received indicating that business a and business b have each had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the last five years affiliate of distributing sold in the late decade affiliate corp was organized as an affiliate of distributing to handle certain business activity all of the shareholders of distributing were plr-116619-00 shareholders of affiliate corp there were also several shareholders of affiliate corp who are not and never have been shareholders of distributing affiliate corp has been a major customer of business a and has historically accounted for a large percentage of distributing’s sales of product a effective date affiliate corp was acquired by unrelated corp as a wholly owned subsidiary by merging a wholly owned subsidiary of unrelated corp into affiliate corp in a tax free reorganization under code sec_368 by means of code sec_368 pursuant to which the shareholders of affiliate corp exchanged all of their affiliate corp stock for stock of unrelated corp the unrelated corp transaction on date in conjunction with the unrelated corp transaction distributing and its shareholders entered into an agreement with affiliate corp the affiliate corp agreement the affiliate corp agreement is an exclusive purchase agreement by and between distributing and affiliate corp which provides that affiliate corp shall purchase exclusively from distributing all of affiliate corp 1’s requirements for custom product a and other products used in connection with affiliate corp 1’s business the affiliate corp agreement further provides that affiliate corp shall contract exclusively with distributing for its requirements for third party development of prototype molds and tooling for the design of product a and for third party technical development and engineering services in connection with product a collectively referred to as services in consideration of affiliate corp 1’s agreements distributing agrees to the limitations and restrictions to sell lease license or otherwise provide to any third party other than affiliate corp or an affiliate of affiliate corp product a services contract packaging or manufacturing services or intellectual_property the affiliate corp agreement also provides for the assignment by affiliate corp of its machine sales division to distributing and the transfer of the web page content relating to affiliate corp 1’s machine sales division the affiliate corp agreement was executed as of the effective date of the unrelated corp transaction in conjunction with the unrelated corp transaction distributing and shareholder a as the affiliate corp stockholders representative entered into an indemnification agreement dated date whereby distributing indemnifies and holds harmless the affiliate corp stockholders from any and all liability with respect to the agreement and plan of merger for the unrelated corp transaction dated date under which affiliate corp makes certain representations and warranties to unrelated corp including some representations and warranties concerning distributing controlled in general controlled was incorporated in state a on date to effectuate the proposed transaction controlled was established under the name company name but changed its name to company name controlled on date controlled was initially capitalized on date when distributing transferred dollar_figure to plr-116619-00 controlled in exchange for all of the stock of controlled controlled has one class of stock which is voting common_stock having no dividend or liquidation preferences or limitations all of which is currently owned by distributing there will be no other_securities or other outstanding interests in the nature of bonds debentures notes warrants options puts etc that could be considered a stock interest in controlled on date distributing elected to have controlled treated as a qualified_subchapter_s_subsidiary qsub effective as of the date of incorporation of controlled pursuant to revproc_98_55 1998_2_cb_643 distributing subsequently filed a form_8869 qualified_subchapter_s_subsidiary election to change the effective date of the qsub election for controlled to date buy-sell agreements there are two shareholder buy-sell agreements the first dated date and subsequently amended is by and between distributing and all of its shareholders a through i listed above the original shareholders agreement the second dated date is by and between distributing and shareholder g the second shareholders agreement a third shareholder agreement dated date by and between distributing and all of the shareholders a through i listed above the split off agreement was executed in anticipation of the transactions for which this letter_ruling was requested in respect to the original shareholders agreement and the second shareholders agreement the split-off agreement provides that as of the closing of the transactions contemplated therein and for which this letter_ruling was requested the closing date a the original shareholders agreement and the second shareholders agreement will be terminated by the appropriate parties as provided in the respective agreements b all parties agree to waive all obligations of each other under the respective agreements and c all parties agree to permit the transactions contemplated therein and for which this letter_ruling was requested for the limited purposes of agreeing to the provisions of section of the affiliate corp agreement all the shareholders of distributing also entered into the affiliate corp agreement pursuant to section distributing and each of its shareholders agree that distributing will not sell any of distributing’s assets and distributing’s shareholders agree that they will not dispose_of any of their distributing capital stock except a by redemption b gifts or transfers to family members or c subject_to a right_of_first_refusal by affiliate corp both affiliated corp and unrelated corp have consented to the transactions for which this letter_ruling was requested reason for split-off serious disputes have arisen between the two major shareholders of distributing specifically shareholders a and f which are having an adverse effect on the day-to-day plr-116619-00 operations of distributing historically shareholder a has served as chairman of distributing and shareholder f has served as president corporate governance management and operational issues simply cannot be resolved effectively as long as shareholders a and f are significant shareholders of distributing the following transaction has been proposed i distributing will transfer to controlled all of the assets of business b subject_to the assumption by controlled of certain liabilities associated with business b as a contribution_to_capital distributing may transfer or hold back certain cash or receivables in order to assure that the fair_market_value of the controlled stock received by the shareholders to whom such stock is distributed will be approximately equal to the fair_market_value of the stock of distributing surrendered by such shareholders in the exchange of distributing stock for controlled stock ii distributing will distribute all of the stock of controlled held by distributing immediately before the distribution to the group of shareholders consisting of shareholders f g h and i collectively the business b shareholders in exchange for all of the shares of distributing held by the business b shareholders no other_securities will be distributed it is contemplated that the entire distribution will be effective as of midnight on date which date is within one year from the date controlled was formed the following representations have been made in connection with the proposed transaction a b c neither distributing nor controlled has any foreign shareholders except for the formation and initial capitalization of controlled distributing will not modify its ownership of controlled stock within the 5-year period preceding the distribution the distribution of the stock of controlled is carried out for the following corporate business_purpose to eliminate the problems generated by the shareholder disputes and to enhance the success of business a and business b by allowing shareholders a b c d and e to focus on business a without having to deal with business b and shareholders f g h and i and conversely allowing shareholders f g h and i to focus on business b without having to deal with business a and shareholders a b c d and e the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose d no shares of stock_or_securities of controlled will be retained and held by plr-116619-00 e f g distributing after the distribution nor does or will distributing hold any options to acquire stock in controlled controlled will not be indebted to distributing after the distribution of controlled stock the distribution of controlled stock will not be pro_rata with respect to the shareholders of distributing only the business b shareholders will receive controlled stock the business b shareholders will receive controlled stock in proportion to their stockholdings in distributing immediately prior to the distribution the number of shares and the percentage interest of the single class of common voting_stock outstanding in distributing and controlled that will be owned by each shareholder immediately after the distribution is as follows distributing shareholder number of shares percent a b c d e totals b c c c c f e f f f f controlled shareholder number of shares percent f g h i g h i i g h i i totals j h no shareholders of distributing will receive any securities of controlled other than the common_stock listed above plr-116619-00 i j k l m n o p the fair_market_value of the controlled_corporation stock and other consideration to be received by each shareholder of the distributing_corporation will be approximately equal to the fair_market_value of the distributing_corporation stock surrendered by the shareholder in the exchange no part of the consideration to be distributed by the distributing_corporation will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation distributing no shareholder or security holder of distributing will transfer or surrender any property in the transaction other than stock of distributing business a has been continuously conducted within the meaning of sec_1_355-3 by distributing for the 5-year period ending on the date of the proposed distribution business a has been conducted by distributing since the late decade the affiliate corp agreement which provides that affiliate corp shall purchase product a exclusively from distributing and also provides certain limitations and restrictions regarding distributing’s ability to contract with and sell to third parties particularly competitors of affiliate corp will not materially change the business operations of distributing since the affiliate corp agreement essentially provides for the continuation of the relationship of the two companies when they were affiliates affiliate corp continues to be a major customer of distributing and it is not anticipated that the unrelated corp transaction will adversely affect the operations of business a the preceding 5-year period does not include any time during which there was no business activity or a significant amount of time during which there was a substantial reduction in business activity none of the real_property intellectual_property and other intangible_property which has historically been occupied or used by business a will be separated from business a such property will be retained by distributing the five years of financial information submitted on behalf of the distributing_corporation is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted plr-116619-00 q r s t u v w business b has been continuously conducted within the meaning of sec_1_355-3 by distributing for the 5-year period ending on the date of the proposed distribution there have been no substantial changes in the business activities of business b during the preceding 5-year period the unrelated corp transaction did not have any direct affect on the operations of business b the preceding 5-year period does not include any time during which there was no business activity or a significant amount of time during which there was a substantial reduction in business activity none of the real_property intellectual_property and other intangible_property which has historically been occupied or used by business b will be separated from business b such property will be transferred to and retained by controlled each of distributing and controlled will be directly engaged in an active business and neither will be so engaged indirectly through ownership of stock and securities in one or more other corporations immediately after the distribution no active business that is or will be directly conducted by distributing or controlled or any other corporation has been acquired by that corporation during the 5-year period ending on the date of the proposed distribution except for the transfer of the assets of business b from distributing to controlled as a contribution_to_capital neither distributing nor controlled has owned the stock of any other corporation continuously for the 5-year period ending on the date of the proposed distribution no stock of any corporation other than controlled was acquired by distributing controlled or any other corporation during the 5-year period ending on the date of the proposed distribution on date shareholder f transferred e shares of distributing stock to shareholder g pursuant to the terms of their divorce and marital property settlement agreement on the same date distributing redeemed c shares of distributing stock from shareholder g which shareholder g had previously owned in her own name the redemption price was dollar_figurea per share based upon the company’s book_value per share for the fiscal_year ending date as provided in the original shareholders agreements x following the transaction the distributing and controlled corporations will each continue the active_conduct of its business independently and with its separate employees in separate facilities plr-116619-00 y z for an interim period after the distribution and until distributing is able to provide for all administrative shipping and receiving functions with its own employees those functions will be performed for distributing by employees of controlled at facilities maintained by controlled and distributing will reimburse controlled for these services reimbursements will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length it is not contemplated that distributing or any of its employees will be providing services for controlled if any such services are provided by distributing or any of its employees for controlled controlled will reimburse distributing for such services and such reimbursements will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length aa there are no planned or intended substantial reductions in business activity for any active business bb the purpose for the distribution does not include the facilitation of personal planning of any shareholder cc the distributing_corporation is an s_corporation within the meaning of code sec_1361 having made its s election effective date prior to that date the distributing_corporation was a c_corporation with accumulated_earnings_and_profits the controlled_corporation is a qsub the controlled_corporation will elect to be an s_corporation pursuant to code sec_1362 and treas reg section c and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either the distributing or controlled_corporation dd no reduction in federal taxes of distributing controlled or any other corporation is expected to result from the transaction ee the business a shareholders intend to continue to operate distributing as a subchapter_s_corporation the business b shareholders intend to have controlled elect to be a subchapter_s_corporation effective as of the date of the distribution and each of the business b shareholders has agreed to consent to such an election ff there is no plan or intention by the shareholders of the distributing_corporation to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either the distributing or controlled_corporation after the transaction gg there is no plan or intention by either the distributing_corporation or the plr-116619-00 controlled_corporation directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 hh there is no plan or intent to dispose_of the stock_or_securities of either distributing or controlled other than the distribution of the stock of controlled by distributing to the business b shareholders and the exchange of their stock of distributing by the business b shareholders for the stock of controlled as described in the letter_ruling request ii jj kk ll distributing does not have any inactive assets distributing has investment_assets the investment_assets are marketable securities-primarily high grade corporate bonds as of date distributing had dollar_figureb of marketable_securities which amount equaled approximately 10-percent of distributing’s total assets as of date distributing had dollar_figurec of marketable_securities which amount equaled approximately 18-percent of distributing’s total assets as of the closing date final adjustments will be made pursuant to which distributing will transfer to controlled or hold back certain cash marketable_securities or receivables so that after final adjustment each company will have adequate working_capital as of the closing date the final adjustment will be an allocation of any remaining marketable_securities in such amounts as are required to assure that the fair_market_value of the controlled stock to be received by the business b shareholders will be approximately equal to the fair_market_value of the distributing stock to be surrendered by the business b shareholders in the exchange of distributing stock for controlled stock these assets will be allocated between distributing and controlled after the allocation of the business a and business b assets in a manner to assure that the fair_market_value of the controlled stock received by the shareholders to whom such stock is distributed will be approximately equal to the fair_market_value of the stock of distributing surrendered by such shareholders in the exchange of distributing stock for controlled stock mm there is no plan or intention to liquidate either the distributing or controlled_corporation to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business nn after the distribution the business a shareholders will own of the plr-116619-00 stock of distributing and the business b shareholders will own of the stock of controlled oo none of the outstanding_stock of distributing or controlled was acquired by purchase during the 5-year period ending on the date of the proposed distribution the only stock acquired during that period was the e shares of distributing owned by shareholder g that was transferred to her from shareholder f pursuant to the terms of their divorce and marital property settlement agreement on date shareholder g’s basis in those shares is the same as shareholder f’s adjusted_basis immediately prior to the transfer pp the total adjusted bases and the fair_market_value of the assets transferred to the controlled_corporation by the distributing_corporation each equals or exceeds the sum of the liabilities assumed by the controlled_corporation plus any liabilities to which the transferred assets are subject qq rr ss tt the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred no investment_credit determined under code sec_46 has been or will be claimed with respect to any property being transferred between distributing and controlled it is anticipated that receivables from business b customers and partially completed contracts for business b customers will be transferred from distributing to controlled however the matching of income and deductions will not be distorted pursuant to these transfers as distributing shall have recognized income earned and deductions incurred prior to any such transfer under the accrual_method of accounting and or the percentage-of-completion method for long-term_contracts income on partially completed contracts will be recognized by controlled only for that portion of the performance period for each such contract following any such transfer the transaction will not involve or result in a situation in which one party recognizes income but another party recognizes the deductions associated with such income or one party owns property but another party recognizes the income associated with such property no income items or any items resulting from a sale exchange or disposition that would have resulted in income to distributing or any items of expense will be transferred to controlled plr-116619-00 uu the distributing_corporation neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction vv no indebtedness has been or will be canceled in connection with the transaction ww no intercorporate debt will exist between the distributing_corporation and the controlled_corporation at the time of or subsequent to the distribution of the controlled_corporation stock xx none of the transactions contemplated involve the distribution of stock from one member_of_an_affiliated_group as defined in code sec_1504 to another member of such group yy payments made in connection with all continuing transactions if any between the distributing and controlled corporations will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length zz no two parties to the transaction are investment companies as defined in code sec_368 and iv aaa no money or other_property will be received by distributing in connection with the transaction bbb neither distributing controlled nor any other corporation is a foreign_corporation ccc there have not been and will not be any other related transactions other than those described herein ddd the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing or more of the total value of all classes of stock of either distributing or controlled eee controlled is a party to the split-off agreement immediately prior to the distribution controlled will have no other shareholder agreements fff the business b shareholders intend to execute two shareholders agreements the first business b shareholders agreement and the second business b shareholders agreement plr-116619-00 ggg the first business b shareholders agreement will provide that in the event any of shareholders f h and i desires to transfer any shares of stock of controlled other than permitted transfers to grantor trusts or family members the remaining shareholders other than shareholder g or controlled shall purchase such shares the purchase_price being the book_value of the shares being sold determined as of the end of the immediately preceding fiscal_year of the company hhh the second business b shareholders agreement will provide that in respect to shareholder g’s shares of controlled stock that she will receive in exchange for the shares of distributing transferred to shareholder g from shareholder f pursuant to the terms of their divorce and marital property settlement agreement a in the event shareholder g desires to transfer any such shares other than permitted transfers to grantor trusts or family members controlled shall purchase the shares at a price equal to their book_value and b in the event that shareholder f sells any of his shares to controlled shareholder g shall be required to sell and controlled shall be required to purchase a percentage of her shares equal to the percentage of shareholder f’s shares purchased by controlled at the same price and on the same terms and conditions iii the business a shareholders intend to execute a new shareholders agreement the new business a shareholders agreement immediately after the distribution the new business a shareholders agreement will provide that in the event any shareholder desires to transfer any shares of stock of distributing other than permitted transfers to grantor trusts or family members distributing or the remaining shareholders of distributing shall have the right_of_first_refusal to purchase such shares in the case of a proposed transfer to a third party in an arm’s length transaction the purchase_price shall be equal to the price negotiated with the prospective purchaser in the case of any other voluntary or involuntary transfer the purchase_price shall be the book_value of the shares being sold determined as of the end of the immediately preceding fiscal_year of the company based solely on the information submitted and on the representations made it is held as follows the transfer by distributing to controlled of the assets described above solely in exchange for all of the stock of controlled and the assumption of certain liabilities as described above followed by the distribution of the controlled stock to f g h and i in exchange for all of their distributing stock will be a reorganization within the meaning of sec_368 of the internal_revenue_code_of_1986 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 plr-116619-00 no gain_or_loss will be recognized to distributing upon the transfer of assets subject_to liabilities to controlled in exchange for controlled stock as described above sec_361 and sec_357 no gain_or_loss will be recognized to controlled on the receipt of the assets in exchange for controlled stock as described above sec_1032 the basis of the assets received by controlled will be the same as the basis of such assets in the hands of distributing immediately prior to the transaction described above sec_362 the holding_period of the distributing assets received by controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized to distributing upon the distribution of its controlled stock to the exchanging shareholders pursuant to the plan_of_reorganization as described above sec_361 no gain_or_loss will be recognized to and no amount will be included in the income of f g h and i upon the receipt of the controlled stock in exchange for all of their distributing stock as described above sec_355 the basis of the controlled stock in the hands of f g h and i will in each instance be the same as the basis of the distributing stock surrendered in exchange therefor sec_358 the holding_period of the controlled stock received by f g h and i will in each instance include the holding_period of the distributing stock surrendered in exchange therefor provided that such stock is held as a capital_asset on the date of the exchange sec_1223 as provided in sec_312 of the code proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the income_tax regulations distributing’s accumulated_adjustments_account immediately before the transaction will be allocated between distributing and controlled in a manner similar to the manner in which distributing’s earnings_and_profits will be allocated under sec_312 sec_1_1368-2 controlled will be subject_to sec_1374 with respect to any asset transferred by distributing to controlled to the same extent distributing was subject_to sec_1374 with respect to any such asset for purposes of sec_1374 controlled's recognition_period will be reduced by the portion of distributing's recognition_period that elapses prior to distributing's transfer of any such asset to controlled ann plr-116619-00 i r b the distribution of controlled to the business b shareholders will terminate the qsub election with respect to controlled sec_1361 sec_1 a iii controlled may without requesting the commissioner’s consent make an s election with respect to it before the expiration of the five-year period described in sec_1361 and sec_1_1361-5 provided that i immediately following the termination controlled or its successor is otherwise eligible to make an s election and ii the election is made effective immediately following the termination of the qsub election sec_1_1361-5 sec_1 c example providing that the election may be made as of the date of the stock_distribution without requesting the commissioner’s consent any momentary ownership by distributing of the stock of controlled on the day of termination of the qsub election in connection with a corporate separation to which code sec_368 applies will not in and of itself prohibit controlled from being eligible under code sec_1361 to make an s election under code sec_1362 provided it satisfies the other requirements for making an election cf sec_1_1361-5 example distributing will not be required to consent to controlled’s s election because of any momentary ownership of controlled by distributing resulting from the termination of controlled’s qsub election cf sec_1_1361-5 example revrul_72_320 1972_1_cb_270 any momentary ownership by distributing of the stock of controlled on the day of termination of the qsub election will not in and of itself terminate the s election of controlled under code sec_1362 cf sec_1_1361-5 example no opinion is expressed as to the tax treatment of the transactions under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings no opinion is expressed as to whether distributing’s s_corporation_election is valid or whether controlled’s qsub election is valid no opinion is expressed as to whether controlled is otherwise eligible to elect to be an s_corporation and whether the election will be valid under sec_1362 furthermore no opinion is expressed with respect to the assignment of the machine sales division pursuant to the affiliate corp agreement in accordance with a power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives this ruling is directed only to the taxpayer s requesting it sec_6110 of plr-116619-00 the code provides that it may not be used or cited as precedent sincerely assistant chief_counsel corporate by branch chief cc corp b6
